DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 06/19/2020 which is a reissue of application 15/784,549 (U.S. Patent No. 10,236,300), issued on Mar. 19, 2019.
Claims 1-13 were original.  Claims 1-13 are currently pending in the application. Claim 1 is independent claim.  
Specification
1/. The disclosure is objected to because on col. 1, CROSS-REFERENCE TO RELATED APPLICATIONS should be updated with respect to the present reissue application.  Correction is required.   
The amended claims replaced “convex” with “concave” but the instant specification still discloses “convex” sidewall portions (see abstract; col. 1, line 50; col. 26, first 2 paragraphs; col. 27, second paragraph; col. 43, lines 46-47).
			               Objection
2/. Amendment filed on 06/19/2020 is objected because deleted matter must be enclosed by a single bracket, and no strikethrough.  The claim identifiers should be changed to (Amended), and (Original) for first time amended, and un-amended claims respectively. See 37 CFR 1.173(b)(2), (d).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: None of the references of record teaches or suggests the claimed three-dimensional memory device including “a first drain select level isolation strip comprising a dielectric material located between a neighboring pair of drain select gate electrodes and including a pair of lengthwise sidewalls wherein each of the pair of lengthwise sidewalls  includes a laterally alternating sequence of planer sidewall portions and concave sidewall portions” as recited in claim 1.


                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kai et al., and Zhou et al. are cited as of interest.
This application is in condition for allowance except for the following formal matters as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,236,300 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        
.